41 N.Y.2d 870 (1977)
In the Matter of The Estate of Frank Kaplan, Deceased. Gerald L. Minkoff et al., Appellants; Rose Kaplan et al., Respondents.
Court of Appeals of the State of New York.
Argued January 14, 1977.
Decided February 17, 1977.
Dominick J. Viscardi for appellants.
James A. Murphy, Jr., C. Louis Abelove and Joseph J. Shinder for respondents.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the estate, on the opinion by Mr. Justice T. PAUL KANE at the Appellate Division (50 AD2d 429).